david t myers petitioner v commissioner of internal revenue respondent docket no 2181-15w filed date p filed with r’s whistleblower office w a claim for a whistleblower award under sec_7623 w denied p’s claim stating in a letter dated date that p is not eligible for an award and inviting p to contact w with any further questions p continued to correspond with w during and sometimes submitting additional material regarding his claim in response w sent p four separate let- ters by letters dated date date and date w stated that it had considered the addi- tional information you provided and determined your claim still does not meet our criteria for an award by letter dated date w informed p that his claim had been closed on date and attached a copy of the date letter on date p mailed his petition to the court which the court received and filed on date r moved to dismiss this case for lack of jurisdiction on the ground that p had failed to file his petition within the 30-day period specified by sec_7623 held each of w’s letters to p constitutes an appealable determination for purposes of sec_7623 held further as with a notice_of_deficiency where there is direct evidence a claimant received actual notice of an award_determination without prejudicial delay and with sufficient time to file a petition that notice is effective to commence the running of the 30-day period under sec_7623 held further p received actual notice of w’s determinations without prejudicial delay and had ample opportunity to timely file a petition yet p filed his petition significantly more than days after receiving actual notice hence p’s petition is untimely and we will dis- miss this case for lack of jurisdiction david t myers pro_se david k barnes and john t arthur for respondent opinion ashford judge the petition in this case commenced a whistleblower proceeding pursuant to sec_7623 shortly thereafter respondent moved to dismiss this case for lack of jurisdiction on the ground that petitioner had failed unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure myers v commissioner to file his petition within the time prescribed by that section petitioner filed a notice of objection to respondent’s motion the parties subsequently supplemented their respective filings and the court held a hearing on the motion at the conclusion of the hearing the court took respondent’s motion under advisement after consideration we will grant respondent’s motion and dismiss this case for lack of jurisdic- tion background petitioner resided in california at the time the petition was filed with the court on date petitioner filed with the internal rev- enue service irs whistleblower office whistleblower office a form_211 application_for award for original information concerning alleged violations of the internal_revenue_code by his former employer he asserted that his former employer had intentionally misclassified him and numerous other coworkers as independent contractors in order to avoid paying workmen compensation sic health insurance vacation time etc throughout the rest of and peti- tioner frequently communicated with the whistleblower office by letter facsimile telephone and email submitting additional information regarding his claim and seeking updates on the status of his claim the whistleblower office denied petitioner’s claim in a letter dated date stating we have considered your application_for an award dated under sec_7623 an award may be paid only if the information provided results in the collection of additional tax penalties interest or other proceeds in this case the information you provided did not result in the collection of any proceeds therefore you are not eligible for an award although the information you submitted did not qualify for an award thank you for your interest in the administration of the internal revenue laws for purposes of deciding respondent’s motion we consider the undis- puted information in the pleadings respondent’s motion and the docu- ments attached thereto as supplemented and petitioner’s objection to the motion and the documents attached thereto also as supplemented united_states tax_court reports if you have any further questions in regards to this letter please feel free to contact the informant claims examination team at in his filings in opposition to respondent’s motion and at the hearing on the motion petitioner acknowledged having received this letter but he could not recall when he actually received it however according to the whistleblower office’s computer tracking system known as e-trak on date the whistleblower office received a facsimile dated date from petitioner in the facsimile petitioner referenced the date denial letter stating in perti- nent part that a fter three and a half years of having no contact from your office regarding the particulars of my case i inexplicably received a letter denying my claim petitioner continued to correspond with the whistleblower office throughout the rest of and sometimes submitting additional material regarding his claim he sent correspondence to the whistleblower office on september november and date and february february and date the whistleblower office replied to petitioner in letters dated date and january february and date the date and january and date letters were identical each stating we considered the additional information you provided and determined your claim still does not meet our criteria for an award our determina- tion remains the same despite the information contained in your latest letter please keep in mind the confidentiality of the informants’ claims process and understand that we cannot disclose the facts surrounding an exam- ination ie taxes collected and audit examination although the information you submitted did not qualify for an award thank you for your interest in the administration of the internal revenue laws if you have any further questions in regards to this letter please feel free to contact the initial evaluation claims at at the hearing chantelle carr an employee with the whistleblower of- fice in ogden utah explained that each action undertaken by the whistle- blower office regarding petitioner’s claim was documented by an entry logged in e-trak myers v commissioner the date letter stated this letter is in regard to your correspondence dated date concerning your claim for award we closed your claim for award on date i am enclosing a copy of the letter for your information when we receive allegations of non-compliance the information is evalu- ated to determine if an investigation or audit is appropriate the evalua- tion considers many factors however we cannot share our analysis with you because of the taxpayer privacy provisions of sec_6103 of the internal_revenue_code at the conclusion of our review we can only tell you whether the information you provided met the criteria for paying an award unfortunately we cannot give you specific details about what actions we take if any because of the privacy laws that protect the tax information of all taxpayers i am sorry that my response cannot be more specific if you have further questions about your claim please call or write the whistleblower office ice team at the above address or phone number thank you for your interest in compliance with the tax laws in his filings in opposition to respondent’s motion and at the hearing on the motion petitioner acknowledged having received all of these letters as well although he also could not recall when he had actually received these letters he never gave any indication that he had not received any of them in a timely fashion after the whistleblower office’s date letter peti- tioner continued to pursue his claim by directing his further communications not to the whistleblower office but instead out of frustration with that office to the attention of the irs chief_counsel the treasury_inspector_general_for_tax_administration and other government officials in his filings in opposition to respondent’s motion and at the hearing on the motion he acknowledged addressing emails to these offi- cials on different dates commencing on date and ending on date on date petitioner mailed to the court a peti- tion he titled petition for whistleblower action under code sec_7623 and the affirmative defense of estoppel which the court received and filed on date the petition contain sec_22 lettered statements see rule b the only lettered statement where petitioner expresses disagree- ment with any of the whistleblower office’s letters to him is the first there he mentions solely the letter dated march united_states tax_court reports stating that i would like to ask the court to revisit the denial of my irs whistleblower w b claim that was inexcusably denied by the irs on at the hearing on respondent’s motion petitioner testified that he was confused by the whistleblower office’s letters and his options for redress spending months pursuing what he referred to as an administrative claims process and was not aware of his ability to appeal to this court until shortly before he did so respondent at the hearing acknowl- edged that none of the whistleblower office’s letters were sent to petitioner via certified mail in contravention of the directive in internal_revenue_manual irm pt dollar_figure date in effect when the whistleblower office’s let- ters were sent to petitioner in and according to respondent the primary reason for not following this irm provision was funding because there’s a lot of costs associ- ated with certified mail respondent also averred that the relevant statute ie sec_7623 dictates neither the con- tents of the written whistleblower award_determination nor the means by which that written_determination is to be pro- vided to the claimant discussion this court has jurisdiction only to the extent expressly provided by statute sec_7442 85_tc_527 66_tc_61 we cannot create or expand this jurisdiction by estoppel or other equitable measures see friedland v commissioner friedland i tcmemo_2011_90 slip op pincite and cases cited thereat see also 320_us_418 the on date petitioner filed an amendment to his petition al- leging additional instances of fraud committed by his former employer he did not further address the date letter or refer to any of the other letters from the whistleblower office the secretary has since issued regulations on whistleblower adminis- trative proceedings and appeals of award determinations that do not speci- fy any mailing requirement for the determination and the irs has changed the irm to delete the provision on communicating the determina- tion via certified mail see sec_301_7623-3 proced admin regs fed reg date internal_revenue_manual irm pt date irm pt dollar_figure date myers v commissioner internal_revenue_code not general equitable principles is the mainspring of the court’s jurisdiction our jurisdiction over whistleblower cases is provided by sec_7623 which provides that a ny determination regarding an award under paragraph or may within days of such determination be appealed to the tax_court and the tax_court shall have jurisdiction with respect to such matter we thus have jurisdiction under sec_7623 when the irs makes a determination under sec_7623 or and an appeal to this court from the determination is timely whistleblower 26876-15w v commissioner 147_tc_375 143_tc_274 137_tc_37 see also rule b accord- ingly we will address in turn each component of our whistle- blower jurisdiction as it pertains to this case i determination we have held that there are no particular formal require- ments for what constitutes a determination by the whistle- blower office for purposes of sec_7623 135_tc_70 a written notice informing a claimant that the irs has considered informa- tion that he submitted and has decided whether the informa- tion qualifies the claimant for an award generally will be sufficient comparini v commissioner t c pincite thus because of this broad standard and the back-and-forth nature of many whistleblower claims as claimants submit additional information either spontaneously or at the whistleblower office’s behest the whistleblower office could conceivably issue several determinations appealable to this court over the course of adjudicating a whistleblower claim and a claimant need not parse the determinations for indications that the 30-day period to appeal to this court has commenced id pincite we believe it is appropriate to construe this aspect of our whistleblower jurisdiction broadly particularly because as with the letters sent to petitioner in this case the whistle- blower office typically does not include in such letters any information regarding a claimant’s right to appeal to thi sec_148 united_states tax_court reports court or the timeframe in which he must do so see id pincite see also 68_tc_779 t his court and the courts of appeals have given the jurisdictional provisions a broad practical construction rather than a narrow technical meaning 61_tc_97 where a juris- dictional statute is capable of two interpretations we are inclined to adopt a construction which will permit us to retain jurisdiction without doing violence to the statutory language the whistleblower office sent five letters to petitioner over nearly months in and regarding his claim respondent suggests in his motion and argued at the hearing on his motion that only the date letter reflects a determination under sec_7623 from which peti- tioner can appeal to this court this argument ignores our clear observation in comparini that as to a single whistle- blower claim the whistleblower office may issue multiple determinations on any of which our jurisdiction pursuant to sec_7623 may be based see comparini v commis- sioner t c pincite the whistleblower office’s date letter to peti- tioner stated in pertinent part that the whistleblower office had considered his claim and that he was not eligible for an award as the information you provided did not result in the collection of any proceeds see cooper v commissioner t c pincite holding letter constituted an appealable determination for purposes of sec_7623 where it stated that ‘an award_determination could not be made under sec_7623’ because the claimant ‘did not identify federal tax issue s upon which the irs indeed the consistent lack of this information in such letters not only is inconsistent with respondent’s practice in many other areas where our jurisdiction is implicated in particular deficiency cases cases involving re- lief from joint_and_several_liability and lien levy cases but also we be- lieve can be prejudicial to claimants-especially because there are only days to appeal-and the cause of much unnecessary confusion and con- sternation in our adjudication of such cases respondent apparently agrees as the irm was modified effective date to direct that the whistleblower office include such information in the final determina- tion letters that it issues to claimants see irm pt date myers v commissioner will take action ’ and explained that an award was not warranted because the claimant’s information did not ‘result in the detection of the underpayment of taxes ’ fn ref omitted the subsequent four letters sent to peti- tioner in and similarly contain statements addressing the merits of his claim the date and january and date letters stated in pertinent part that the whistleblower office had considered the addi- tional information petitioner provided and that the office’s determination remains the same to wit petitioner’s claim still did not meet the criteria for an award see comparini v commissioner t c pincite holding letter containing identical wording constituted an appealable determination for purposes of sec_7623 the feb- ruary letter in pertinent part informed petitioner that his claim had been closed on date and attached a copy of the date letter see whistle- blower 26876-15w v commissioner t c pincite holding a letter constituted a separate appealable determina- tion for purposes of sec_7623 where letter informed claimant that his claim had been closed and included a copy of a letter denying his claim which the whistleblower office had failed to send to claimant’s last_known_address accordingly we find that each of the five letters to petitioner from the whistleblower office reflects an appealable deter- mination under sec_7623 ii timeliness given this finding we now consider whether petitioner timely filed his petition as stated supra p to invoke the court’s jurisdiction a claimant must appeal the amount or denial of an award to this court within days of such a determination by the whistleblower office see also friedland v commissioner friedland ii tcmemo_2011_217 slip op pincite citing friedland i and sec_7623 the rejection letters to the claimant in 143_tc_274 contained wording identical to that in the date letter but in comparini we simply decide d that the letter constitute d a determination and that its status as a deter- mination is not negated by the fact that the whistleblower office sent the letters id pincite united_states tax_court reports the whistleblower office’s five letters to petitioner reflect dates between date and date but peti- tioner did not file his petition until date respondent argues that petitioner received actual notice of the whistleblower office’s determinations regarding his claim with sufficient time to allow him to file a timely peti- tion with this court because petitioner’s petition was filed well outside any of the 30-day periods following petitioner’s receipt of actual notice of each of the whistleblower office’s determinations respondent argues that this court lacks jurisdiction over it in kasper v commissioner t c pincite we held that the 30-day period under sec_7623 begins on the date of mailing or personal delivery of the determination to the claimant at his last_known_address and that the commis- sioner must prove by direct evidence the date and fact of mailing or personal delivery more recently we reiterated this standard in allibone v commissioner tcmemo_2016_91 at in each case in interpreting this standard we held that testimony of custom or evidence of standard busi- ness practice ie the testimony or declaration of whistle- blower office employees together with a copy of the whistle- blower office’s e-trak records standing alone is not suffi- cient direct evidence of mailing kasper v commissioner t c pincite allibone v commissioner at however we had no occasion in either case to address whether notice to a claimant would be effective and thus the 30-day period under sec_7623 would commence when the claimant received and admitted to receiving actual notice without prejudicial delay and with sufficient time to file a petition that principle originates from our deficiency jurisprudence see eg 81_tc_65 see also 635_f2d_895 d c cir t he time period for filing the petition for redeter- mination did not commence until the taxpayer received actual notice of the deficiency in friedland ii slip op pincite we expressed approval for applying this prin- ciple to whistleblower cases holding that the denial letter to the claimant there which was dated and purportedly mailed date was effective because he acknowledged receipt of that letter on date when he called the myers v commissioner irs to dispute the denial on the basis of that acknowledg- ment we went on to conclude t he march determination was received no later than march days after the purported mailing petitioner thus received actual notice and had ample opportunity to timely file a petition even if the court were to consider the time to file a petition to run from the date of actual receipt no later than march the petition in this case mailed april days after receipt would still be untimely since it is outside the 30-day period id pincite cf allibone v commissioner at rejecting commissioner’s argument that whistleblower office’s employee’s phone call to claimant’s counsel placed claimant on actual notice that denial letter was mailed on a date certain giving him suffi- cient time to file a petition because at best the call reflected employee’s belief that the letter had been or would be mailed but is not direct evidence of mailing we hold that this principle from our deficiency jurispru- dence applies to whistleblower cases hence we must deter- mine here whether there is sufficient direct evidence in the record of the date and fact of mailing or personal delivery of each of the five letters from the whistleblower office to petitioner or petitioner’s having received actual notice of each of these letters without prejudicial delay and with suffi- cient time to file a petition at the hearing on his motion respondent admitted that the whistleblower office did not send any of the five letters to petitioner by certified mail seeking to prove the date and we criticized friedland ii as well as friedland i in comparini v commissioner t c pincite essentially overturning those cases but only to the extent they state or imply that it is not possible for the whis- tleblower office to issue as to a given claim more than one ‘determination’ on which our jurisdiction might be based our opinion in comparini did not provide any basis on which to disturb our holding in friedland ii as to actual notice and ample filing opportunity accordingly that holding re- mains intact and we believe given the circumstances of many whistle- blower cases we should continue to follow it as noted supra p respondent further acknowledged that as a re- sult the whistleblower office failed to comply with the directive in effect at the time in the irm that the whistleblower office mail these letters by certified mail see irm pt dollar_figure date petitioner in his fil- ings in opposition to respondent’s motion relies heavily on this failure as grounds for equitable relief but it is well settled that provisions in the irm are discretionary rather than mandatory creating no legally enforce- continued united_states tax_court reports fact of mailing or personal delivery of these letters respondent attached several exhibits to the first supplement to his motion to dismiss one a copy of the whistleblower office’s e-trak records for petitioner’s claim and another an unsworn declaration of whistleblower office employee ms carr the declaration set forth her duties how e-trak is used and what the e-trak records for petitioner’s claim purportedly showed respondent also called ms carr to tes- tify at the hearing on his motion and her testimony was con- sistent with the statements in her declaration this evidence standing alone is insufficient to satisfy the kasper standard there is however direct evidence in the record before us that petitioner received actual notice of these letters without prejudicial delay and with sufficient time to file a petition in his filings in opposition to respondent’s motion and at the hearing on the motion petitioner admitted without reserva- tion receiving each letter although he could not recall exactly when he received each letter it is clear that he did so shortly after their dates the record includes a copy of the facsimile from petitioner dated date which he admitted sending in which he acknowledged receipt of the date letter petitioner also did not dispute that after receiving the letters dated date and january and date he promptly continued his correspondence with the whistleblower office on november and date and february february and date and that after the whistleblower office’s date letter he promptly continued to correspond with various other government officials on account of his frustration with the whistleblower office commencing with an email to those officials on date in the light of petitioner’s admissions we find that he received and thus had actual notice of all of the whistleblower office’s letters by no later than date yet despite having ample opportunity to timely file a petition he did not do so until date days after date able rights for taxpayers see eg 447_f3d_706 9th cir aff ’g tcmemo_2004_13 elaine v commissioner tcmemo_2017_3 at and cases cited thereat additionally as noted supra p we cannot expand our jurisdiction for equitable consid- erations in particular the record before us indicates that petitioner received myers v commissioner we sympathize with petitioner particularly in the light of the unhelpfully sparse contents of the whistleblower office’s letters nonetheless on the basis of the foregoing we find that petitioner failed to timely file his petition with this court as a result we will dismiss this case for lack of juris- diction we have considered all of the arguments made by the par- ties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered f the date letter by no later than date when he sent the facsimile to the whistleblower office that he received the date letter by no later than date when he further cor- responded with the whistleblower office that he received the date letter by no later than date when he additionally cor- responded with the whistleblower office that he received the date letter no later than date when he corresponded again with the whistleblower office and that he received the date let- ter by no later than date when he emailed various other govern- ment officials
